820 So. 2d 375 (2002)
Anthony MURPHY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-399.
District Court of Appeal of Florida, Fourth District.
May 15, 2002.
Anthony Murphy, Miami, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Donna M. Hoffman, Assistant Attorney General, West Palm Beach, for appellee.
*376 PER CURIAM.
Anthony Murphy seeks review of the summary denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for further proceedings.
This court has held that affirmative misadvice, regarding even collateral consequences of a plea, may form the basis for withdrawing the plea. Love v. State, 814 So. 2d 475 (Fla. 4th DCA 2002); Jones v. State, 814 So. 2d 446 (Fla. 4th DCA 2001); Smith v. State, 784 So. 2d 460 (Fla. 4th DCA 2000); see also Watrous v. State, 793 So. 2d 6, 11 (Fla. 2d DCA 2001); but see Collier v. State, 796 So. 2d 629, (Fla. 3d DCA 2001).
We remand for further proceedings consistent with our decision in Smith. Upon remand, the trial court can consider the state's claim that the doctrine of laches bars Murphy's claim. See Love, 814 So.2d at 476.
STONE, SHAHOOD and TAYLOR, JJ., concur.